Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Criminal Case No. 18-cr-00381-CMA-GPG

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   1. BRUCE HOLDER,

          Defendant.


                                     TRIAL STIPULATIONS


          The United States of America, by and through Assistant United States Attorneys

   Jeremy Chaffin and Jaime Pena, and the defendant, Bruce Holder, by and through

   defense counsel, Patrick Ridley and Kristen Frost, hereby stipulate to the authenticity of

   the following statements and referenced exhibits.

          The defense stipulation is conditioned upon its objections to admissibility at all

   times based on Rules, 401, 402, 403 and 404(b) and 801-803 of the Federal Rules of

   Evidence, and any and all other applicable rules of evidence. The defense only enters

   into this stipulation for reasons of judicial economy, and does not concede that all of the

   documents are admissible under any rule of evidence. The defense does not waive or

   forfeit any right or issue on appeal in terms of the authenticity or admissibility of any of

   the proffered items of evidence as listed by the government listed below.
Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 2 of 7




   Controlled Substances Analysis and Photos

   (1)   Government’s Exhibit 3, as depicted in Government’s Exhibit 2 and also

         identified as DEA Exhibit 25, was comprised of 1968 tablets and 413 capsules.

         As described in Government’s Exhibit 4, the tablets had a net weight of 219.1

         grams (± 0.2 grams) and contained Fentanyl. Fentanyl was confirmed in 29

         tablets tested of the 1968 tablets indicating to at least a 95% level of confidence,

         that at least 90% of the tablets in the population, contained Fentanyl. A

         composite was formed from 15 tablets out of the 29 tablets for further testing and

         acetaminophen was confirmed in the composite. The capsules had a net weight

         of 67.1 grams (± 0.6 grams) and contained Methamphetamine, Tramadol, and

         Lidocaine. Methamphetamine, Tramadol, and Lidocaine was confirmed in 28

         capsules tested out of 413 capsules which indicated to at least a 95% level of

         confidence that at least 90% of the units in the population contain the substance.

         A composite was formed from 15 capsules for other testing.

   (2)   Government’s Exhibit 34, also identified as DEA Exhibit 31 and Trident Drug

         Task Force Item 1D, contained a spoon with residue, loaded syringe, two blue

         pills, a pill bottle containing a baggie of residue, and a blue pill in a clear

         container. As described in Government’s Exhibit 35, the two blue pills are

         listed as Item 1.1 and were blue tablets, round, biconvex, with an imprint “M” (in

         box) and “30” (score), weighing 0.2080 grams (± 0.0007 gram) net weight.

         Analysis of one of the tablets weighing 0.1030 grams (± 0.0007 gram) net weight

         identified Fentanyl, a schedule II controlled substance.




                                                 2
Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 3 of 7




         Item 1.2 is a blue tablet in the clear container with a red lid that was irregular-

         shaped, biconvex, (grenade) | (grenade), weighing 0.3643 grams (± 0.0007

         gram) net weight. Analysis of that tablet identified 3,4-

         Methylenedioxyamphetamine (MDA), a schedule I controlled substance.

         Item 1.3 was one orange plastic bottle with a white plastic lid containing one torn

         plastic bag containing tan powder. Analysis of the pill bottle containing a baggie

         of residue identified DMT, a schedule I controlled substance weighing 0.2497

         grams (± 0.0007 gram) net weight.

         Item 1.4 is miscellaneous paraphernalia that was not analyzed because the other

         items were chosen to analyze.

         Measurement uncertainty represents a confidence level of approximately 95%.

   (3)   Government’s Exhibit 42, as depicted in Government’s Exhibit 41 and also

         identified as DEA Exhibit 4, was 10 tablets with a gross weight of 43.9 grams. As

         described in Government’s Exhibit 43, an analysis of one table in Exhibit 4.01

         weighing 0.1057 grams (± 0.0009 gram) net weight identified Fentanyl,

         Acetylfentanyl, and Acetaminophen. The net weight was determined by direct

         weighing of all tablets and the net weight uncertainty value represents an

         expanded uncertainty estimate at 95% level of confidence.

         The other nine tablets in Exhibit 4.02 were not analyzed per the request of law

         enforcement.

   (4)   Government’s Exhibit 45, as depicted in Government’s Exhibit 44 and also

         identified as DEA Exhibit 7, was 10 tablets weighing 1.055 grams (± 0.001 gram)

         net weight. As described in Government’s Exhibit 46, analysis of these tablets


                                                3
Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 4 of 7




         identified Fentanyl and Acetaminophen in the 9 tablets out of the 10 tablets that

         were received, indicating to at least a 95% level of confidence that at least 90%

         of the units in that population contain the substance(s). The net weight

         uncertainty value represents an expanded uncertainty estimate at 95% level of

         confidence.

   (5)   Government’s Exhibit 48, as depicted in Government’s Exhibit 47 and also

         identified as DEA Exhibit 9, was 8 tablets weighing 0.844 grams (± 0.001 gram)

         net weight. As described in Government’s Exhibit 49, analysis of these tablets

         identified Fentanyl and Acetaminophen. The net weight uncertainty value

         represents an expanded uncertainty estimate at 95% level of confidence.

   (6)   Government’s Exhibit 51, as depicted in Government’s Exhibit 50c and also

         identified as DEA Exhibit 10, was 34 tablets weighing 3.725 grams (± 0.001

         gram) net weight. The net weight uncertainty value represents an expanded

         uncertainty estimate at 95% level of confidence. As described in Government’s

         Exhibit 52, analysis of 18 of the 34 tablets identified Fentanyl and

         Acetaminophen, indicating to at least a 95% confidence level that at least 90% of

         the tablets in the population contained the substance.

   (7)   Government’s Exhibit 71, as depicted in Government’s Exhibit 70 and also

         identified as DEA Exhibit 11 and Grand Junction Police Department Item BAM-4,

         was comprised of packaging material containing blue colored residue. As

         described in Government’s Exhibit 72, analysis of the residue weighing 0.21

         grams (± 0.04 gram) net weight identified Fentanyl, a schedule II controlled




                                              4
Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 5 of 7




         substance. Measurement uncertainty represents a confidence level of

         approximately 95%.

   (8)   Government’s Exhibit 75, as depicted in Government’s Exhibit 74d and also

         identified as DEA Exhibit 1 and Grand Junction Police Department Item BAM-3,

         was comprised of an XFIRE box with a baggy containing 22 intact tablets and

         one-half partial tablet.

         As described in Government’s Exhibit 76a, of the 22 tablets, Item 1.1 was 16

         intact and one-half partial tablet. These tablets were light blue, round, biconvex,

         with an imprint “M” (in box) and “30” (score) weighing 1.7854 grams (± 0.0007

         gram) net weight. The analysis of one intact of the 16 and one-half partial light

         blue tablets weighed 0.1050 grams (± 0.0007 gram) net weight identified

         Fentanyl, a schedule II controlled substance.

         Item 1.2 is the other 6 intact tablets of the 22 total tablets and were light blue-

         green, round, biconvex, with an imprint “M” (in box) and “30” (score) weighing

         0.6466 grams (± 0.0007 gram) net weight. The analysis of one intact tablet from

         those 6 tablets weighed 0.1067 grams (± 0.0007 gram) net weight identified

         Fentanyl, as schedule II controlled substance. Measurement uncertainty

         represents a confidence level of approximately 95%.

   (9)   In sum, and subject to continuing defense objections, as noted above and

         throughout the entire record of the case, the parties stipulate to the authenticity of

         the following controlled substances analysis and photographs: Government’s

         Exhibits 2, 3, 4, 34, 35, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50c, 51, 52, 70, 71,




                                                5
Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 6 of 7




         72, 74d, 75, 76a, and the defense will object to the admissibility to specific

         exhibits during trial.



         Respectfully submitted this 22nd day of March, 2021.


    s/ Kristen M. Frost                            s/ Jeremy Chaffin
    Kristen M. Frost                               JEREMY CHAFFIN
    Ridley, McGreevy & Winocur                     Assistant United States Attorney
    303 16th Street, Ste. 200                      United States Attorney's Office
    Denver, CO 80202                               205 North 4th Street, Suite 400
    Telephone: (303) 629-9700                      Grand Junction, CO 81501
    Fax: (303) 629-9702                            Telephone: (970) 257-7113
    frost@ridleylaw.com                            Fax: (970) 248-3630
    Attorney for Bruce Holder                      E-mail: jeremy.chaffin@usdoj.gov
                                                   Attorney for the government




                                               6
Case 1:18-cr-00381-CMA-GPG Document 551 Filed 03/22/21 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE

      I hereby certify that on March 22, 2021, I electronically filed the foregoing TRIAL
   STIPULATIONS with the Clerk of the Court using the CM/ECF system which will send
   notification of such filing to all parties of record.


                                                  s/ Cosandra Foster
                                                  COSANDRA FOSTER
                                                  Paralegal Specialist
                                                  U.S. Attorney’s Office
                                                  205 N. 4th Street, Suite 400
                                                  Grand Junction, CO 81501
                                                  Telephone (970) 241-3843
                                                  Fax (970) 248-3630
                                                  E-mail: cosandra.foster@usdoj.gov




                                              7
